Citation Nr: 1226857	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for rheumatoid arthritis or osteoarthritis, and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for emphysema secondary to asbestos exposure.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure.
7.  Entitlement to service connection for Raynaud's disease.

8.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with degenerative joint disease (DJD).

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2006, September 2008 and April and May 2010 rating decisions of the RO in Albuquerque, New Mexico, which denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before a Decision Review Officer (DRO) at the RO and before the undersigned at a January 2012 hearing at the RO.  Transcripts have been associated with the file.

The issues of service connection for Raynaud's disease, emphysema and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking service connection for arthritis of the bilateral hands.

2.  An unappealed October 1979 RO rating decision, of which the Veteran was notified in October 1979, severed service connection for hearing loss.

3.  An unappealed September 1992 RO rating decision, of which the Veteran was notified in October 1992, denied the Veteran's claim of entitlement to service connection for rheumatoid arthritis or osteoarthritis.

4.  Additional evidence received since the October 1979 and September 1992 rating decisions is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for hearing loss and rheumatoid arthritis or osteoarthritis.

5.  The Veteran's rheumatoid arthritis or osteoarthritis was not manifest during service, within one year of service and is not related to any incident of service.

6.  The Veteran's hearing loss was not manifest during service, within one year of service and is not related to any incident of service.

7.  The Veteran's tinnitus was not manifest during service, within one year of service and is not related to any incident of service.

8.  The Veteran's service-connected bilateral flatfeet with DJD have been manifested by pain, swelling, spasm, fatiguability and lack of mobility.  

9.  The schedular evaluation for the Veteran's bilateral flatfeet with DJD is adequate.

10.  The Veteran is currently service connected for bilateral flatfeet with DJD, rated as 50 percent disabling.  This evaluation does not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

11.  The Veteran's service connected disability is not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of service connection for arthritis of the bilateral hands.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The September 1992 rating decision, denying the claim of service connection for rheumatoid arthritis or osteoarthritis, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The October 1979 rating decision, severing service connection for hearing loss, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has been submitted for the claims of entitlement to service connection for hearing loss and rheumatoid arthritis or osteoarthritis; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The Veteran's rheumatoid arthritis or osteoarthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

6.  The Veteran's hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

7.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

8.  The criteria for an evaluation greater than 50 percent for bilateral flatfeet with DJD are not met, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5276 (2011).

9.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

On February 1, 2012, the Veteran submitted a statement indicating that he withdrew his claim for service connection for arthritis of the bilateral hands.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of February 1, 2012, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).

New and Material Evidence

The Veteran seeks to reopen two claims for service connection, one for rheumatoid arthritis or osteoarthritis and one for bilateral hearing loss.  The Board will address them chronologically.

The Veteran was service-connected for deafness following his separation from service.  A July 1979 rating decision proposed and an October 1979 rating decision implemented severance of service connection on the basis of clear and unmistakable error in the original grant of service connection.  The basis of the severance was that the Veteran did not have a hearing loss disability.  The Veteran was provided with notice of the severance implementation in October 1979 along with notice of his procedural and appellate rights.  There were no other communications received within one year of the notice of the adverse rating decision.  No evidence was received within one year of notice of the adverse rating decision.  The October 1979 decision is final.  38 U.S.C.A. §§ 7104, 7105.

The Veteran filed an August 1992 claim for an increased rating for his bilateral pes planus and for service connection for his knees and back as secondary to his pes planus.  The Veteran was denied service connection for rheumatoid arthritis or osteoarthritis in a September 1992 rating decision.  He was also denied an increased rating.  The Veteran was informed of the rating decision and given notice of his procedural and appellate rights in October 1992.  The Veteran filed a February 1993 Notice of Disagreement as to the denial of his "claims for [his] service-connected disability."  The Veteran also stated that he had been receiving treatment for his service-connected disability, his feet, for the previous eight months including surgery.  From the context of the Veteran's statement, the Board finds that the Veteran filed a Notice of Disagreement only as to the denial of an increased rating for his bilateral pes planus.  The RO issued a June 1993 Statement of the Case.  The Veteran responded with a July 1993 VA Form 9 which did not address the rheumatoid arthritis or osteoarthritis.  There were no other communications received within one year of the notice of the adverse rating decision.  No evidence was received within one year of notice of the adverse rating decision.  The September 1992 rating decision is final as to the rheumatoid and osteoarthritis claim.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As discussed, service connection for hearing loss was severed for lack of a disability.  On the authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
60
LEFT
10
20
45
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.

These scores satisfy VA's definition of hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  The Board finds that this evidence is new, addresses the grounds for the severance of service connection and raises a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  Service connection will be addressed below.

The Board turns to the petition to reopen the rheumatoid arthritis or osteoarthritis claim.  The Board notes incidentally that degenerative joint disease (osteoarthritis) of the feet has been service-connected already and is part of the bilateral flatfoot rating below.  The Board's discussion here is limited to the osteoarthritis or rheumatoid arthritis other than osteoarthritis of the feet.  

The September 1992 rating decision denied service connection for rheumatoid arthritis or osteoarthritis because the evidence did not establish that the conditions had been present during service, within one year of separation or were otherwise related to service.  

The Veteran testified before the undersigned in January 2012 that he had problems with several different joints during service, with cramping, swelling and pain.  The Veteran reported complaining during service and receiving aspirin.  The Veteran reported receiving treatment at the VA Medical Center in Albuquerque in 1973 or 1974.  He testified that he received his initial diagnosis at that time and that the problem had been treated through that facility to the present.  

The Veteran is competent to report his lay observations of cramping, swelling and pain during and since service.  This evidence was not of record at the time of the prior final denial.  The evidence of incurrence and continuity address the grounds of the prior denial and raise a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

Service Connection

The Veteran contends that he has three disabilities which are the result of service, rheumatoid arthritis or osteoarthritis, bilateral hearing loss and tinnitus.  For the reasons that follow, the Board finds that these disabilities were not manifest during service, within one year of separation from service and are not related to any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Rheumatoid Arthritis or Osteoarthritis

The Board notes initially that the RO did not formally reopen this claim.  The August 2011 Statement of the Case did address the merits of the claim and applied the equipoise standard, which indicates de novo review of this claim.  The Board finds that there is no prejudice to the Veteran in proceeding to a merits decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has submitted several statements in support of his appeal and testified before a DRO to the effect that his rheumatoid arthritis or osteoarthritis was related to service.  

As mentioned, the Veteran testified before the undersigned in January 2012 that he had problems with several different joints during service, with cramping, swelling and pain.  The Veteran reported complaining during service and receiving aspirin.  The Veteran reported receiving treatment at the VA Medical Center in Albuquerque in 1973 or 1974.  He testified that he received his initial diagnosis at that time and that the problem had been treated through that facility to the present.  

The Veteran's service treatment records do not show the presence of rheumatoid arthritis or osteoarthritis.  The Veteran complained of low back and bilateral hip pain in August 1970.  The Veteran was diagnosed with chronic low back pain.  In September 1970 the Veteran reported a sore knee and a low back strain on separate occasions.  The Veteran was diagnosed with a mild sprain of the low back.  The Veteran was given an ace wrap for his knee.  A December 1971 entry notes right knee pain for the previous two months.  X-ray studies were within normal limits.  The Veteran's September 1972 separation from service physical examination report does not show any musculoskeletal abnormalities.  

Review of the Veteran's VA treatment records from 1973 and 1974 in Detroit and Albuquerque do not reveal complaints of arthritis.  The Veteran had complaints related to his feet, but these are already service-connected.  

The Veteran had more extensive evaluation for arthritis through VA in 1992.  An August 1992 VA treatment records indicate that the Veteran began having problems with arthritis five years before, approximately 1987.  They show that he complained of swelling and pain in multiple joints, knees, back, hands and feet.  The Veteran was provided x-rays of the hands, knees and back which were interpreted not to show arthritis.  The Veteran was seen by the rheumatology service again in March 1993 for joint pain in both knees and wrists.  The doctor noted he might have DJD but had no serological evidence of rheumatoid arthritis.  The Veteran was seen in May 1993 for arthralgias and was found to have post traumatic DJD, but had no evidence of inflammatory disease.  

The Veteran's more recent VA treatment records show similar problems.  A September 2004 rheumatology note indicates that the Veteran had DJD of the bilateral hands.  The Board notes that the Veteran withdrew the claim as to arthritis of the bilateral hands.  The Veteran was seen in December 2004 and May 2005 for primary care follow-ups and his doctor questioned whether the Veteran actually had arthritis as opposed to general joint pain.  Recent rheumatology diagnoses had been negative.  

The Board finds that the Veteran does not have rheumatoid arthritis.  The Veteran has yet to be given a competent diagnosis of rheumatoid arthritis.  The Veteran himself is not competent to diagnose such a condition.  Furthermore, the Board finds that the Veteran's complaints of pain since service are not consistent with the medical evidence.  The Veteran's testimony that he sought VA treatment for arthritis in the years immediately after service has not been supported by the records of that treatment.  The contemporaneous reports indicate onset of "arthritic" pain in approximately 1987.  There are no mentions of continuity to service in the VA treatment records.  Since the only evidence relating the arthritis to service is the Veteran's testimony, the Board considers this discrepancy of great significance.  The Board finds that the contemporaneous records of a five year history in 1987 are more probative than his recent report of cramping, swelling and pain since service.  The Board finds that the preponderance of the evidence shows that the Veteran did not have rheumatoid arthritis or osteoarthritis during service or continuously since that time.  The Board concludes that service connection is not warranted for rheumatoid arthritis or osteoarthritis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first diagnosis of osteoarthritis pertained to the Veteran's feet and was decades after service.  The Board finds that osteoarthritis was not manifest within one year of separation.  Service connection is not warranted on a presumptive basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for rheumatoid arthritis or osteoarthritis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Bilateral Hearing Loss and Tinnitus

The Board notes initially that the RO reopened the hearing loss claim and denied it in the December 2006 rating decision on appeal.  The Board finds that there is no prejudice to the Veteran in proceeding to a merits decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that he has hearing loss and tinnitus disabilities as a result of in-service noise exposure.

As discussed above, the Veteran has a current hearing loss disability for VA purposes established at a December 2006 VA examination.  The same examination report establishes that the Veteran has tinnitus.  The current disabilities are well established on the record.  

The Veteran claims that he had noise exposure during service in the form of noise exposure on aircraft carriers.  The Veteran's service treatment records show that he served aboard the U.S.S. John F. Kennedy, an aircraft carrier.  The Veteran's military occupational specialty was an electrician.  The Board will assume for the purposes of this decision that the Veteran had inservice noise exposure.  38 U.S.C.A. § 1154(a).

The Veteran's hearing was tested at his September 1972 separation from service physical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
20
15
25
25
20

Speech recognition ability was not tested.  The Veteran's hearing in the left ear only was abnormal in two decibel ranges.  

On a March 1973 VA authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
20
LEFT
20
15
15
N/A
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The chief of the audiology and speech pathology service indicated that the Veteran had essentially normal hearing.  For reasons that are not clear, the examiner providing the rest of the Veteran's VA examination indicated that the Veteran had bilateral deafness.

On a June 1979 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
10
5
0
10
20

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Tinnitus was not mentioned at any of these evaluations.

With respect to the Veteran's contentions that he has experienced hearing loss and tinnitus since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, the Veteran's statement that he has had hearing loss since service is not competent as he can only report diminished hearing acuity competently.  His statement that he has had tinnitus since service is competent.  

The Veteran was seen for a December 2006 VA examination.  The examiner interviewed and examined the Veteran.  The examiner reviewed the claims file.  The examiner noted that the Veteran's hearing was within normal limits at separation.  The Veteran's hearing loss was not likely related to his inservice noise exposure as a result.  The examiner also stated that while the Veteran claimed that he had tinnitus during and since service, such a complaint of tinnitus was not consistent with the hearing scores on the separation examination.  As a result, the examiner concluded that the Veteran's tinnitus was not likely related to service.  

An August 2007 opinion was obtained from a VA audiologist.  The Veteran solicited this opinion in support of his claim.  The audiologist indicated that the Veteran had both hearing loss and tinnitus, had inservice noise exposure working on carriers and had hearing loss and tinnitus as a result of that noise exposure.  

The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The August 2007 audiologist's opinion was offered without the benefit of review of the claims file.  The December 2006 opinion was offered based on review of the claims file.  The December 2006 opinion indicates that the audiometric findings at separation are highly relevant to answering the question of whether the Veteran's hearing loss or tinnitus at least as likely as not began in or is related to service.  As the August 2007 opinion reveals no awareness of the separation examination results, the Board assigns more probative value to the December 2006 opinion.  

The Board finds that the evidence against a nexus to service outweighs the evidence in favor.  The Veteran had slightly abnormal hearing at separation, but normal in testing in 1973 and 1979.  The mere fact of noise exposure does not mean that the Veteran has either hearing loss or tinnitus as a result.  Similarly, the Veteran's subjective report of hearing loss is not enough to satisfy the objective criteria for VA purposes.  While there is some shift in his hearing during service, such a change is not necessarily the cause of his current disabilities.  The Board recognizes that the Veteran is competent to report the noise exposure, but that also is not enough to establish a nexus between noise exposure and his current disability.  The Board has discounted the August 2007 audiologist's opinion, as discussed above.  The December 2006 opinion indicates that the Veteran's hearing loss is not likely related to service.  The December 2006 opinion is competent, based on the facts of record, interview and examination, offering a rationale as to why the hearing loss disorder is unrelated to service.  The December 2006 opinion also offers a rationale as to why the Veteran's tinnitus is not related to service.  Given the length of time since separation from service, the lack of mention of tinnitus at audiometric evaluations in 1973 and 1979, and the December 2006 opinion's stated rationale that the Veteran's account is contrary with the objective evidence, the Board finds that the December 2006 opinion outweighs the Veteran's report that he has had tinnitus since service.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current hearing loss or tinnitus disability and any incident of service, including noise exposure.  Service connection on a direct basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss or tinnitus) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss and tinnitus were not shown for decades after service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's hearing loss and tinnitus claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating and TDIU

The Veteran contends that he is entitled to a rating in excess of 50 percent for his bilateral pes planus with DJD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's bilateral pes planus with DJD is presently rated under Diagnostic Code (DC) 5010-5276.  This DC indicates traumatic arthritis rated using the criteria of DC 5276 for pes planus.  See 38 C.F.R. § 4.71a (2011).  A 50 percent rating is the schedular maximum for bilateral pes planus.  There is no rating higher than 50 percent available under any DC pertaining to the feet.  Thus, the Veteran is presently in receipt of a schedular maximum.  

The Veteran is also service-connected for DJD of the feet.  The Veteran has a rating under DC 5010, which rates traumatic arthritis under the criteria of DC 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a.  The maximum rating for arthritis is 20 percent based on limitation of motion with exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  The Board notes that there is no specific range of motion criteria for flatfeet as the midfoot is not meant to flex.  The Board notes that the Veteran's rating under DC 5276 is greater than the maximum rating for DJD for each foot combined.  The arthritis ratings are based on swelling, spasm and evidence of painful motion as are the flatfoot ratings criteria.  The Board concludes that a separate compensable rating would constitute pyramiding and may not be awarded.  See 38 C.F.R. § 4.14.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Board concludes that a higher schedular rating is not for application.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 50 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  


The principal avenue for a rating in excess of a schedular maximum is an extraschedular rating.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's flatfeet disability is not inadequate.  The Veteran complains of pain, swelling, fatiguability, and lack of mobility as a result of his bilateral flatfeet.  These are the complaints anticipated by the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has filed for TDIU and testified before the undersigned that he was unemployable solely on the basis of his flatfeet with DJD disability.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is currently service connected for bilateral flatfeet with DJD, rated as 50 percent disabling.  The Veteran's combined rating is 50 percent.  38 C.F.R. § 4.25.  The veteran does not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The Veteran was seen for a July 2008 VA examination.  The examiner evaluated the Veteran and indicated that physical labor was no longer possible for the Veteran but that he could be employed in a sedentary job.  

The Veteran worked for many years in television repair.  The Veteran quit working in 2003.  The Veteran used VA education benefits to be trained in television repair.  There is no indication that the Veteran's bilateral flatfeet with DJD prevent him from receiving retraining into a line of work which is appropriate given the disability.  

The Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The 2006 decision awarding those benefits indicates that this was done based on a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of osteoarthritis.  To the extent that the osteoarthritis refers to the Veteran's feet, the SSA decision did not consider that enough to disable him.  

The objective evidence as to the severity of the Veteran's service-connected condition does not show that the condition would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone make him unemployable.  The only medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's service-connected disorder. 

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.  The Board observes that the SSA found the Veteran disabled primarily due to chronic pulmonary insufficiency, which is related to the emphysema and COPD claims remanded below.  Should the Veteran ultimately be service-connected for those disorders, TDIU will be addressed as part of the initial rating as appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating and TDIU claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claims, a July 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's increased rating claim and service connection claims, a July 2006 letter fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That information was again provided to the Veteran in April and August 2009 letters, which were followed by RO readjudication of the claims in supplemental statements of the case.  A June 2008 letter addressed the criteria for TDIU and was sent prior to initial adjudication of that theory of the claim in September 2008.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the Veteran's VA treatment records from the Detroit and Albuquerque VA Medical Centers from 1973 to 1975.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  An examination was not provided on the rheumatoid arthritis or osteoarthritis claim.  The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  The Board has concluded that the Veteran's statements are contradicted by the record which provides an adequate factual basis on which to decide the claim.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  With adequate evidence to decide the claim, an examination is not warranted.  See id.  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2006 medical examination to obtain an opinion as to whether his hearing loss or tinnitus was the result of inservice noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The duty to assist in increased rating claims includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination most recently in 2008, addressing the severity of the flatfeet with DJD and his employability.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

The claim for service connection for arthritis of the bilateral hands is dismissed.

Reopening of the claims for service connection for hearing loss and rheumatoid arthritis/osteoarthritis is granted; the appeal is granted to this extent only.

Entitlement to service connection for rheumatoid arthritis and osteoarthritis is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating in excess of 50 percent for bilateral flatfeet with DJD is denied, to include consideration of an extraschedular rating.

Entitlement to TDIU is denied.


REMAND

The Board must remand the Raynaud's disease, emphysema and COPD service connection claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran testified before the undersigned in January 2012 that he had cold exposure in the North Atlantic while working on the flight deck of an aircraft carrier.  The Veteran testified that it was so cold that his glove would stick to the metal on airplanes.  The Veteran denied ever getting frostbite.  The Veteran reported receiving an initial diagnosis of Raynaud's disease in 2004 or 2005.  The Veteran denied cold exposure outside the military, except for the previous winter (2010-2011), which would have been after the initial diagnosis.  The Veteran's VA treatment records show a diagnosis of severe Raynaud's disease, but do not attempt to evaluate whether the Raynaud's disease is the result of service.  

VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  According to the training letter, typically, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  Id.  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, Code 7122 (2011).  These include Raynaud's phenomenon.  Thus, the record reflects a current diagnosis, an allegation regarding inservice incurrence, and a fact pattern which does not require continuity of symptomatology to trigger service connection.  The Veteran was not provided a VA examination in association with this claim.  The Board finds that a VA examination is in order and remands accordingly.  See McLendon.

The Veteran contends that he has emphysema and COPD due to chronic bronchitis that began during service.  The Veteran's April 1969 enlistment examination indicates that the Veteran was a smoker and had bronchitis the week prior, but his lungs were normal on clinical examination.  The Veteran's service treatment records show repeated treatment for chronic bronchitis.  The Veteran continued to smoke during service and to do so occasionally through 2010.  The Veteran was treated during service and by VA in the 1970's for bronchitis, pneumonia and complaints of shortness of breath.  Many of these records indicate that the Veteran had complaints of shortness of breath since 1969, when the Veteran entered service.  The Board notes that service connection may not be granted on the basis of the use of tobacco products during service.  See 38 C.F.R. § 3.300 (2011).  The Veteran has testified, however, that he had asbestos exposure while aboard Navy ships.  There is no indication that the Veteran has been evaluated for asbestos exposure.  

Thus, two questions are presented by the record.  First, whether the Veteran has an asbestos related respiratory disability and if so whether that disability is at least as likely as not related to service.  Second, whether the Veteran at least as likely as not has a chronic respiratory disability unrelated to either tobacco product use or asbestos which has been present continuously since service.  The questions of whether the Veteran has asbestosis and whether such is etiologically related to his service in the United States Navy require competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board concludes that remand for a VA examination is necessary for the emphysema and COPD claims.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA examinations to determine (1) whether Raynaud's disease is present, (2) whether Raynaud's disease is as likely as not etiologically related to the inservice cold exposure, and (3) whether emphysema or COPD is as likely as not etiologically related to something other than smoking during service, to include asbestos exposure.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


